
	
		II
		110th CONGRESS
		1st Session
		S. 1943
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish uniform standards for interrogation
		  techniques applicable to individuals under the custody or physical control of
		  the United States Government.
	
	
		1.Uniform standards for
			 interrogation techniques applicable to individuals under control or custody of
			 the United States Government
			(a)In
			 generalNo individual in the
			 custody or under the effective control of the United States Government or any
			 agency or instrumentality thereof, regardless of nationality or physical
			 location, shall be subject to any treatment or technique of interrogation not
			 authorized by sections 5–50 through 5–99 of the United States Army Field Manual
			 on Human Intelligence Collector Operations.
			(b)Prohibited
			 actionsThe treatment or techniques of interrogation prohibited
			 under subsection (a) include, but are not limited to, the following:
				(1)Forcing an
			 individual to be naked, perform sexual acts, or pose in a sexual manner.
				(2)Placing a hood or
			 sack over the head of an individual, or using or placing duct tape over the
			 eyes of an individual.
				(3)Applying a
			 beating, electric shock, burns, or other forms of physical pain to an
			 individual.
				(4)Subjecting an
			 individual to the procedure known as waterboarding.
				(5)Subjecting an
			 individual to threats or attack from a military working dog.
				(6)Inducing
			 hypothermia or heat injury in an individual.
				(7)Conducting a mock
			 execution of an individual.
				(8)Depriving an
			 individual of necessary food, water, or medical care.
				(c)ApplicabilitySubsection
			 (a) shall not apply with respect to any individual in the custody or under the
			 effective control of the United States Government pursuant to a criminal law or
			 immigration law of the United States.
			(d)ConstructionNothing
			 in this section shall be construed to affect the rights under the United States
			 Constitution of any individual in the custody or under the effective control of
			 the United States Government.
			
